As filed with the Securities and Exchange Registration No. 333-111686 Commission on December 18, 2014 Registration No. 811-08524 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 17 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [X] (Check appropriate box or boxes.) SEPARATE ACCOUNT EQ (Exact Name of Registrant) VOYA INSURANCE AND ANNUITY COMPANY (Name of Depositor) 1475 Dunwoody Drive West Chester, Pennsylvania 19380-1478 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, including Area Code: (610) 425-3400 J. Neil McMurdie, Esq. Voya Insurance and Annuity Company One Orange Way, C2N, Windsor, CT 06095 860-580-2824 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ X ] on December 18 , 2014 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post- effective amendment. Title of Securities Being Registered: Individual Flexible Premium Variable and Fixed Annuity Contract PARTS A and B EXPLANATORY NOTE: The Prospectus and Statement of Additional Information, for Voya Equi-Select dated May 1, 2014, are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 17 by reference to the Registrant’s filing under Rule 485(b), as filed on April 17, 2014 and by Registrant’s filings under Rule 497(j) and Rule 497(e), as filed on May 1, 2014; May 2, 2014; and August 27, 2014 (File No. 333- A supplement dated December 18, 2014, to the Prospectus is included in Part A of this Post-Effective Amendment No. 17. This amendment does not otherwise delete, amend, or supercede any other information in the registration statement, as previously amended, including exhibits and undertakings. SUPPLEMENT Dated December 18, 2014 To the Current Prospectus and Statement of Additional Information For: Voya Equi-Select Issued by Voya Insurance and Annuity Company Through Its Separate Account EQ This supplement updates the Prospectus and Statement of Additional Information (the “SAI”) and subsequent supplements thereto for your variable annuity contract. Please read it carefully and keep it with your copy of the Prospectus and SAI for future reference. If you have any questions, please call Customer Service at 1-800-366- 0066. IMPORTANT INFORMATION REGARDING UPCOMING INVESTMENT PORTFOLIO REORGANIZATIONS The following information only affects you if you currently invest in, or plan to invest in, the subaccount that corresponds to the Voya Global Resources Portfolio. The Board of Trustees of Voya Investors Trust approved a proposal to reorganize the Voya Global Resources Portfolio (the “Merging Portfolio”) into the Voya Global Value Advantage Portfolio (the “Surviving Portfolio”). The proposed reorganization is subject to shareholder approval. If shareholder approval is obtained, the reorganization is expected to take place on or about March 6, 2015 (the “Reorganization Date”). Merging Portfolios Surviving Portfolios Voya Global Resources Portfolio (Class ADV) Voya Global Value Advantage Portfolio (Class T) Voya Global Resources Portfolio (Class S)* Voya Global Value Advantage Portfolio (Class S) * This Portfolio is currently closed to new investments and transfers. As a result of the merger, effective on the Reorganization Date the Voya Global Value Advantage Portfolio (Class T) will be added as an available investment option and Voya Global Value Advantage Portfolio (Class S) will be closed to new investments and transfers. Prior to the Reorganization Date, you may reallocate your contract value in the Merging Portfolio to another investment portfolio or fixed option currently available under your contract. This reallocation will neither count as a transfer for purposes of our Excessive Trading Policy nor be subject to a transfer charge under the contract. On the Reorganization Date, your contract value remaining in the Merging Portfolio will automatically become an investment in the Surviving Portfolio with an equal total net asset value. You will not incur any tax liability because of this automatic reallocation and your contract value immediately before the reallocation will equal your contract value immediately after the reallocation. After the Reorganization Date, the Merging Portfolio will no longer be available under the contract. Unless you provide us with alternative allocation instructions, after the Reorganization Date all future allocations directed to the Merging Portfolio will be automatically allocated to the Surviving Portfolio, if the Surviving Portfolio is then available to new investments. You may provide alternative instructions by calling Customer Service at the number above. X.EQUI-14 Page 1 of 2 December 2014 As of the Reorganization Date, all references in the prospectus to the Merging Portfolio are deleted. For more information, or information related to Investment Option Restrictions and asset allocation requirements, please refer to your prospectus or call Customer Service. IMPORTANT INFORMATION REGARDING THE COMPANY Information under the “VOYA INSURANCE AND ANNUITY COMPANY” section in the prospectus and under the “Description of Voya Insurance and Annuity Company” section in the SAI is updated with the following: Voya is an affiliate of ING Groep N.V. (“ING”), a global financial institution active in the fields of insurance, banking and asset management. In 2009, ING announced the anticipated separation of its global banking and insurance businesses, including the divestiture of Voya, which together with its subsidiaries, including the Company, constitutes ING’s U.S.-based retirement, investment management and insurance operations. As of November 18, 2014, ING’s ownership of Voya was approximately 19%. Under an agreement with the European Commission, ING is required to divest itself of 100% of Voya by the end of 2016. X.EQUI-14 Page 2 of 2 December 2014 PART C - OTHER INFORMATION ITEM 24: FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements: (1) Incorporated by Reference in Part A: Condensed Financial Information (2) Incorporated by Reference in Part B: Financial Statements of Separate Account EQ: - Report of Independent Registered Public Accounting Firm - Statements of Assets and Liabilities as of December 31, 2013 - Statements of Operations for the year ended December 31, 2013 - Statements of Changes in Net Assets for the years ended December 31, 2013 and 2012 - Notes to Financial Statements Financial Statements of ING USA Annuity and Life Insurance Company, name changed to Voya Insurance and Annuity Company: - Report of Independent Registered Public Accounting Firm - Balance Sheets as of December 31, 2013 and 2012 - Statements of Operations for the years ended December 31, 2013, 2012 and 2011 Statements of Comprehensive Income for the years ended December 31, 2013, 2012 and 2011 - Statements of Changes in Shareholder’s Equity for the years ended December 31, 2013, 2012 and 2011 - Statements of Cash Flows for the years ended December 31, 2013, 2012 and 2011 - Notes to Financial Statements (b) Exhibits: (1) Resolution of the board of directors of the Company authorizing the establishment of the Separate Account, incorporated herein by reference to Post-Effective Amendment No. 4 to a Registration Statement on Form N-4, for Equitable Life Insurance Company of Iowa Separate Account A filed with the Securities and Exchange Commission on March 29, 1996 (File Nos. 033-79170, 811-08524). (2) Not Applicable. (3) a. Distribution Agreement between the Depositor and Directed Services, Inc., incorporated herein by reference to an Initial Registration Statement on Form N-4, for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on June 22, 2001 (File Nos. 333-63692, 811- 05626). b. Form of Dealers Agreement, incorporated herein by reference to an Initial Registration Statement on Form N-4, for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on June 22, 2001 (File Nos. 333-63692, 811-05626). c. Organizational Agreement, incorporated herein by reference to an Initial Registration Statement on Form N-4, for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on June 22, 2001 (File Nos. 333-63692, 811-05626). d. Addendum to the Organizational Agreement, incorporated herein by reference to an Initial Registration Statement on Form N-4, for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on June 22, 2001 (File Nos. 333-63692, 811-05626). e. Form of Assignment Agreement for Organizational Agreement, incorporated herein by reference to an Initial Registration Statement on Form N-4, for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on June 22, 2001 (File Nos. 333-63692, 811-05626). f. Amendment to the Distribution Agreement between ING USA Annuity and Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post Effective Amendment No. 26 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 13, 2004 (File Nos. 333-28755, 811- 05626). g. Intercompany Agreement dated December 22, 2010 (effective January 1, 2010) between Directed Services LLC and ING USA Annuity and Life Insurance Company, incorporated herein by reference to Post Effective Amendment No. 55 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 6, 2011 (File Nos. 333-28679, 811-05626). h. Amendment No. 1 to the Intercompany Agreement dated December 1, 2013 (effective December 23, 2013) to the Intercompany Agreement dated December 22, 2010 (effective January 1, 2010) between Directed Services LLC (DSL) and ING USA Annuity and Life Insurance Company, incorporated herein by reference to Post- Effective Amendment No. 44 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 10, 2014 (File Nos. 333-30180, 811-05626). i. Intercompany Agreement dated December 22, 2010 (effective January 1, 2010) between ING Investment Management LLC and ING USA Annuity and Life Insurance Company, incorporated herein by reference to Post Effective Amendment No. 55 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 6, 2011 (File Nos. 333-28679, 811-05626). j. Amendment No. 1 to the Intercompany Agreement dated December 1, 2013 (effective December 23, 2013) to the Intercompany Agreement dated December 22, 2010 (effective January 1, 2010) between ING Investment Management LLC (IIM) and ING USA Annuity and Life Insurance Company, incorporated herein by reference to Post- Effective Amendment No. 44 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 10, 2014 (File Nos. 333-30180, 811-05626). (4) a. Individual Flexible Purchase Payment Deferred Variable Annuity Contract, incorporated herein by reference to Post-Effective Amendment No. 10 to a Registration Statement on Form N-4, for Equitable Life Insurance Company of Iowa Separate Account A filed with the Securities and Exchange Commission on May 3, 1999 (File Nos. 033-79170, 811-08524). b. ING USA Annuity and Life Insurance Company, Company Address and Name Change Endorsement, incorporated herein by reference to Post-Effective Amendment No. 25 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 13, 2004 (File Nos. 333-28679, 811-05626). (5) Application Form incorporated herein by reference to Post-Effective Amendment No. 10 to a Registration Statement on Form N-4, for Equitable Life Insurance Company of Iowa Separate Account A filed with the Securities and Exchange Commission on May 3, 1999 (File Nos. 033-79170, 811-08524). (6) a. Amendment to Articles of Incorporation Providing for the Name Change of Golden American Life Insurance Company, dated (11/21/03), incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form S-1 for ING USA Annuity and Life Insurance Company filed with the Securities and Exchange Commission on April 9, 2007 (File Nos. 333-133076). b. Amendment to Articles of Incorporation Providing for the Change in Purpose and Powers of ING USA Annuity and Life Insurance Company, dated (03/04/04), incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form S-1 for ING USA Annuity and Life Insurance Company filed with the Securities and Exchange Commission on April 9, 2007 (File Nos. 333-133076). c. Amended and Restated By-Laws of ING USA Annuity and Life Insurance Company, dated (12/15/04), incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form S-1 for ING USA Annuity and Life Insurance Company filed with the Securities and Exchange Commission on April 9, 2007 (File Nos. 333-133076). d. Resolution of the board of directors for Power of Attorney, dated (04/23/99), incorporated herein by reference to an Initial Registration Statement on Form N-4, for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on June 22, 2001 (File Nos. 333-63692, 811- 05626). e. Articles of Merger and Agreement and Plan of Merger of USGALC, ULAIC, ELICI into GALIC and renamed ING USA Annuity and Life Insurance Company, dated (06/25/03), incorporated herein by reference to Post-Effective Amendment No. 25 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 13, 2004 (File Nos. 333-28679, 811-05626). (7) Not Applicable. (8) a. Form of Fund Participation Agreement among Equitable Life Insurance Company of Iowa and Smith Barney/ Travelers Series Fund, Inc., incorporated herein by reference to Post-Effective Amendment No. 3 to a Registration Statement on Form N-4, for Equitable Life Insurance Company of Iowa Separate Account A filed with the Securities and Exchange Commission on February 9, 1996 (File Nos. 033-79170, 811- 08524). b. Fund Participation Agreement among Equitable Life Insurance Company of Iowa, Smith Barney Concert Allocation Series Inc. and Travelers Investment Advisers, Inc. incorporated herein by reference to Post-Effective Amendment No. 10 to a Registration Statement on Form N-4, for Equitable Life Insurance Company of Iowa Separate Account A filed with the Securities and Exchange Commission on May 3, 1999 (File Nos. 033-79170, 811-08524). c. Participation Agreement by and between ING Investors Trust, Golden American Life Insurance Company and Directed Services, Inc., Participation Agreement by and between ING Investors Trust, Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective Amendment No. 6 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 21, 2005 (File Nos. 333-70600, 811-05626). d. Rule 22c-2 Agreement dated no later than April 16, 2007 is effective October 16, 2007 between ING Funds Services, LLC, ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc., incorporated by reference to Post-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, 2007. e. Participation Agreement among Equitable Life Insurance Company of Iowa, ING Variable Insurance Trust, ING Mutual Funds Management Co. LLC and ING Funds Distributor, Inc., incorporated herein by reference to Post-Effective Amendment No. 11 to a Registration Statement on Form N-4, for Equitable Life Insurance Company of Iowa Separate Account A filed with the Securities and Exchange Commission on April 25, 2000 (File Nos. 033-79170, 811-08524). f. Participation Agreement by and between Pilgrim Variable Products Trust, Golden American Life Insurance Company and Directed Services, Inc., incorporated herein by reference to Post-Effective amendment No. 32 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 26, 2002 (File Nos. 033-23351, 811- 05626). g. Amendment to Participation Agreement by and between ING Variable Products Trust, Golden American Life Insurance Company, ING Investments, LLC and ING Funds Distributor, Inc., incorporated herein by reference to Post-Effective amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). h. Participation Agreement by and between Aetna Variable Portfolios, Inc., Golden American Life Insurance Company and Aeltus Investment Management, Inc., incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 2002 (File Nos. 333-70600, 811-05626). i. Participation Agreement by and between Portfolio Partners, Inc., Golden American Life Insurance Company and Aetna Life Insurance and Annuity Company, incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 2002 (File Nos. 333-70600, 811-05626). j. Amendment to Participation Agreement by and between Portfolio Partners, Inc., Golden American Life Insurance Company and Aetna Life Insurance and Annuity Company, incorporated herein by reference to Post-Effective Amendment No. 1 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 30, 2002 (File Nos. 333-70600, 811-05626). k. Second Amendment to Participation Agreement by and between ING Partners, Inc., Golden American Life Insurance Company, ING Life Insurance and Annuity Company and ING Financial Advisers, LLC, incorporated herein by reference to Post-Effective amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). l. Participation Agreement by and between Fidelity Distributors Corporation, Golden American Life Insurance Company and Variable Insurance Products Funds, incorporated herein by reference to Post-Effective amendment No. 32 to a Registration Statement on form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 26, 2002 (File Nos. 033-23351, 811-05626). m. Participation Agreement among Variable Insurance Products Funds , Fidelity Distributors Corporation, ING Partners, Inc., ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company , ING Insurance Company of America, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York and Security Life of Denver Insurance Company dated November 11, 2004, incorporated herein by reference to Post-Effective Amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). n. Rule 22c-2 Agreement dated no later than April 16, 2007 and is effective as of October 16, 2007 between Fidelity Distributors Corporation, ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc., incorporated by reference to Post-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, 2007. o. Letter Agreement dated May 16, 2007 and effective July 2, 2007 between ING USA Annuity and Life Insurance Company, Variable Insurance Products Fund, Variable Insurance Products Fund II, Variable Insurance Products Fund III, Variable Insurance Products Fund V and Fidelity Distributors Corporation, incorporated by reference to Post-Effective Amendment No. 3 to the Registration Statement on Form N-4 (File No. 333-117260), as filed on October 23, 2007. p. Amended and Restated Participation Agreement as of December 30, 2005 by and among Franklin Templeton Variable Insurance Products Trust/Templeton Distributors, Inc., ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York and Directed Services, Inc., incorporated herein by reference to Post Effective Amendment No. 17 of a Registration Statement on Form N-4 for ReliaStar Life Insurance Company Separate Account NY-B filed with the Securities and Exchange Commission on February 1, 2007 (File Nos. 333-85618, 811-07935). q. Participation Agreement among Equitable Life Insurance Company of Iowa, PIMCO Variable Insurance Trust and PIMCO Funds Distributors LLC, incorporated herein by reference to Post-Effective Amendment No. 10 to a Registration Statement on Form N- 4, for Equitable Life Insurance Company of Iowa Separate Account A filed with the Securities and Exchange Commission on May 3, 1999 (File Nos. 033-79170, 811- 08524). r. Amendment to Participation Agreement by and between PIMCO Variable Insurance Trust, Golden American Life Insurance Company and PIMCO Funds Distributors LLC, incorporated herein by reference to Post-Effective Amendment No. 8 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 2, 2005 (File Nos. 333-33914, 811-05626). s. Participation Agreement among Equitable Life Insurance Company of Iowa, The Prudential Series Fund, Inc., The Prudential Insurance Company of America and Prudential Management Services LLC, incorporated herein by reference to Post- Effective Amendment No. 11 to a Registration Statement on Form N-4, for Equitable Life Insurance Company of Iowa Separate Account A filed with the Securities and Exchange Commission on April 25, 2000 (File Nos. 033-79170, 811-08524). t. Amendment to Participation Agreement by and between Golden American Life Insurance Company The Prudential Series Fund, Inc., The Prudential Insurance Company of America and Prudential Management Services LLC, incorporated herein by reference to Post-Effective Amendment No. 9 to a Registration Statement on Form N-4, for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 15, 2000 (File Nos. 333-28679, 811-05626). u. Rule 22c-2 Agreement dated no later than April 16, 2007, and is effective as of October 16, 2007, between BlackRock Distributors, Inc., on behalf of and as distributor for the BlackRock Funds and the Merrill Lynch family of funds and ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc. incorporated by reference to Post-Effective Amendment No. 43 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 7, 2008 (File Nos. 333-28755, 811-05626). v. Participation Agreement dated April 25, 2008, by and among BlackRock Variable Series Funds, Inc., BlackRock Distributors, Inc., ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York, incorporated herein by reference to Post-Effective Amendment No. 26 to the Form N-6 Registration Statement of ReliaStar Life Insurance Company and its Select*Life Separate Account, filed on April 7, 2009; file No. 33-57244). w. Amendment No. 1 dated as of April 24, 2009, and effective as of May 1, 2009, to the Participation Agreement dated April 25, 2008, by and between BlackRock Variable Series Funds, Inc., BlackRock Investments, LLC and ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York, incorporated herein by reference to Post-Effective Amendment No. 27 to the Form N-6 Registration Statement of ReliaStar Life Insurance Company and its Select*Life Separate Account, filed on August 18, 2009; file No. 33-57244. x. Administrative Services Agreement dated April 25, 2008, by and among BlackRock Advisors, LLC and ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York, incorporated herein by reference to Post-Effective Amendment No. 26 to the Form N-6 Registration Statement of ReliaStar Life Insurance Company and its Select*Life Separate Account, filed on April 7, 2009; file No. 33-57244). y. Amendment No. 1, dated as of April 24, 2009, and effective as of May 1, 2009, to Administrative Services Agreement dated April 25, 2008, by and among BlackRock Variable Series Funds, Inc., BlackRock Investments, LLC and ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York, incorporated herein by reference to Post-Effective Amendment No. 27 to the Form N-6 Registration Statement of ReliaStar Life Insurance Company and its Select*Life Separate Account, filed on August 18, 2009; file No. 33-57244. z. Participation Agreement among ING Investors Trust, Directed Services LLC, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company of New York, DFA Investment Dimensions Group Inc. and Dimensional Fund Advisors LP dated April 29, 2010, incorporated herein by reference to Post-Effective Amendment No. 54 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 15, 2010 (File Nos. 333-28679, 811-05626). aa. Amendment No. 1, dated as of September 20, 2010, to Participation Agreement among ING Investors Trust, Directed Services LLC, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company of New York, DFA Investment Dimensions Group Inc. and Dimensional Fund Advisors LP dated April 29, 2010, incorporated herein by reference to Post-Effective Amendment No. 54 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on December 15, 2010 (File Nos. 333-28679, 811-05626). bb Rule 22c-2 Agreement, dated April 16, 2007, and is effective as of October 16, 2007, between Legg Mason Investor Services, LLC (the “Fund Agent”) as principal underwriter, on behalf of each of the funds listed on the attached Schedule A (the “Fund(s)”) and ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc., incorporated by reference to Post-Effective Amendment No. 7 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 16, 2008 (File Nos. 333-111686, 811- 05626). cc. Rule 22c-2 Agreement dated April 16, 2007 and is effective as of October 16, 2007 among Columbia Management Services, Inc., ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Life Insurance Company and Systematized Benefits Administrators Inc., incorporated by reference to Post-Effective Amendment No. 3 to Registration Statement on Form N-4 (File No. 333-134760), as filed on July 27, 2007. (9) Opinion and Consent of Counsel, attached. (10) Consent of Independent Registered Public Accounting Firm, attached. (11) Not Applicable. (12) Not Applicable. (13) Powers of Attorney, attached. ITEM 25: DIRECTORS AND OFFICERS OF THE DEPOSITOR Name Principal Business Address Position(s) with Depositor Michael S. Smith* 1475 Dunwoody Drive President and Director West Chester, PA 19380 Ewout L. Steenbergen* 230 Park Avenue Director and Executive Vice New York, NY 10169 President, Finance Chetlur S. Ragavan* 230 Park Avenue Director, Executive Vice President New York, NY 10169 and Chief Risk Officer Alain M. Karaoglan* 230 Park Avenue Director New York, NY 10169 Rodney O. Martin, Jr.* 230 Park Avenue Director and Chairman New York, NY 10169 Steven T. Pierson* 5780 Powers Ferry Road Senior Vice President and Chief Atlanta, GA 30327-4390 Accounting Officer David P. Wiland* 1475 Dunwoody Drive Senior Vice President and Chief West Chester, PA 19380 Financial Officer Bridget M. Healy 230 Park Avenue Executive Vice President and Chief New York, NY 10169 Legal Counsel Michael J. Gioffre One Orange Way Senior Vice President, Compliance Windsor, CT 06095-4774 Megan A. Huddleston One Orange Way Senior Vice President and Assistant Windsor, CT 06095 Secretary Patrick D. Lusk 1475 Dunwoody Drive Senior Vice President and West Chester, PA 19380 Appointed Actuary David S. Pendergrass 5780 Powers Ferry Road Senior Vice President and Treasurer Atlanta, GA 30327-4390 Justin Smith 230 Park Avenue Senior Vice President and Deputy New York, NY 10169 General Counsel Boyd G. Combs 5780 Powers Ferry Road Senior Vice President, Tax Atlanta, GA 30327-4390 Christine L. Hurtsellers 5780 Powers Ferry Road Senior Vice President Atlanta, GA 30327-4390 Carolyn Johnson One Orange Way Senior Vice President Windsor, CT 06095-4774 Mark B. Kaye One Orange Way Senior Vice President Windsor, CT 06095-4774 Name Principal Business Address Position(s) with Depositor Gilbert E. Mathis 5780 Powers Ferry Road Senior Vice President Atlanta, GA 30327-4390 Dave P. Wilken 20 Washington Avenue South Senior Vice President Minneapolis, MN 55401 Kristi L. Cooper 909 Locust Street Vice President and Chief Compliance Des Moines, IA 50309 Officer Chad M. Eslinger 20 Washington Avenue South Vice President, Compliance Minneapolis, MN 55401 Regina A. Gordon One Orange Way Vice President, Compliance Windsor, CT 06095-4774 Anne M. Iezzi One Orange Way Vice President, Compliance Windsor, CT 06095-4774 Jennifer M. Ogren 20 Washington Avenue South Secretary Minneapolis, MN 55401 *Principal delegated legal authority to execute this registration statement pursuant to Powers of Attorney. ITEM 26: PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH THE DEPOSITOR OR REGISTRANT Incorporated herein by reference to Item 26 in Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 for Separate Account B of Voya Insurance and Annuity Company (File No. 333-196391), as filed with the Securities and Exchange Commission on November 21, 2014. ITEM 27: NUMBER OF CONTRACT OWNERS As of November 28, 2014, there are 4,542 qualified contract owners and 1,295 non-qualified contract owners. ITEM 28: INDEMNIFICATION Voya Insurance and Annuity Company shall indemnify (including therein the prepayment of expenses) any person who is or was a director, officer or employee, or who is or was serving at the request of Voya Insurance and Annuity Company as a director, officer or employee of another corporation, partnership, joint venture, trust or other enterprise for expenses (including attorney’s fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him with respect to any threatened, pending or completed action, suit or proceedings against him by reason of the fact that he is or was such a director, officer or employee to the extent and in the manner permitted by law. Voya Insurance and Annuity Company may also, to the extent permitted by law, indemnify any other person who is or was serving Voya Insurance and Annuity Company in any capacity. The Board of Directors shall have the power and authority to determine who may be indemnified under this paragraph and to what extent (not to exceed the extent provided in the above paragraph) any such person may be indemnified. A corporation may procure indemnification insurance on behalf of an individual who is or was a director of the corporation. Consistent with the laws of the State of Iowa, Voya Financial, Inc. maintains Professional Liability and fidelity bond insurance policies issued by an international insurer. The policies cover Voya Financial, Inc. Inc. and any company in which Voya Financial, Inc. has a controlling financial interest of 50% or more. These policies include either or both the principal underwriter, the depositor and any/all assets under the care, custody and control of Voya Financial, Inc. and/or its subsidiaries. The policies provide for the following types of coverage: errors and omissions/professional liability, directors and officers, employment practices liability and fidelity/crime (a/k/a “Financial Institutional Bond”). Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended, may be permitted to directors, officers and controlling persons of the Registrant, as provided above or otherwise, the Registrant has been advised that in the opinion of the SEC such indemnification by the Depositor is against public policy, as expressed in the Securities Act of 1933, and therefore may be unenforceable. In the event that a claim of such indemnification (except insofar as it provides for the payment by the Depositor of expenses incurred or paid by a director, officer or controlling person in the successful defense of any action, suit or proceeding) is asserted against the Depositor by such director, officer or controlling person and the SEC is still of the same opinion, the Depositor or Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by the Depositor is against public policy as expressed by the Securities Act of 1933 and will be governed by the final adjudication of such issue. ITEM 29: PRINCIPAL UNDERWRITER (a)In addition to the Registrant, Directed Services LLC serves as principal underwriter for all contracts issued by Voya Insurance and Annuity Company through its Separate Accounts A, B and EQ; Alger Separate Account A; certain contracts issued by Voya Retirement Insurance and Annuity Company and its Variable Annuity Account B and ReliaStar Life Insurance Company of New York through its Separate Account NY-B. Also, Directed Services LLC serves as investment advisor to Voya Investors Trust and Voya Partners, Inc. (b) The following information is furnished with respect to the principal officers and directors of Directed Services LLC, the Registrant’s Distributor. Name Principal Business Address Positions and Offices with Underwriter Chad J. Tope 909 Locust Street President and Director Des Moines, IA 50309 Richard E. Gelfand 1475 Dunwoody Drive Chief Financial Officer West Chester, PA 19380-1478 James L. Nichols, IV One Orange Way Director Windsor, CT 06095 Shaun P. Mathews One Orange Way Executive Vice President Windsor, CT 06095 Kimberly A. Anderson 7oubletree Ranch Road, Senior Vice President Scottsdale, AZ 85258 Michael J. Roland 7oubletree Ranch Road, Senior Vice President Scottsdale, AZ 85258 Stanley D. Vyner 230 Park Avenue, 13th Floor Senior Vice President New York, NY 10169 Regina A. Gordon One Orange Way Chief Compliance Officer Windsor, CT 06095 Julius A. Drelick, III 7oubletree Ranch Road Senior Vice President and Investment Scottsdale, AZ 85258 Adviser Chief Compliance Officer Megan A. Huddleston One Orange Way Senior Vice President and Secretary Windsor, CT 06095 David S. Pendergrass 5780 Powers Ferry Road Senior Vice President and Treasurer Atlanta, GA 30327-4390 Holly B. Flynn 909 Locust Street Vice President Des Moines, IA 50309 Heather H. Hackett 230 Park Avenue, 13th Floor Vice President New York, NY 10169 Jody I. Hrazanek 230 Park Avenue, 13th Floor Vice President New York, NY 10169 Name Principal Business Address Positions and Offices with Underwriter Todd R. Modic 7oubletree Ranch Road Vice President Scottsdale, AZ 85258 Jason R. Rausch 230 Park Avenue, 13th Floor Vice President New York, NY 10169 Stephen Sedmak 230 Park Avenue, 13th Floor Vice President New York, NY 10169 Spencer T. Shell 5780 Powers Ferry Road Vice President and Assistant Treasurer Atlanta, GA 30327-4390 May F. Tong 230 Park Avenue, 13th Floor Vice President New York, NY 10169 Paul L. Zemsky 230 Park Avenue, 13th Floor Vice President New York, NY 10169 Huey P. Falgout 7oubletree Ranch Road Assistant Secretary Scottsdale, AZ 85258 C. Nikol Gianopoulous 20 Washington Avenue South Assistant Secretary Minneapolis, MN 55401 Angelia M. Lattery 20 Washington Avenue South Assistant Secretary Minneapolis, MN 55401 Tina M. Nelson 20 Washington Avenue South Assistant Secretary Minneapolis, MN 55401 Melissa A. O’Donnell 20 Washington Avenue South Assistant Secretary Minneapolis, MN 55401 Jennifer M. Ogren 20 Washington Avenue South Assistant Secretary Minneapolis, MN 55401 (c) 2013 Net Underwriting Name of Principal Discounts and Compensation Brokerage Underwriter Commission on Redemption Commissions Compensation Directed Services LLC $218,438,941.02 $0 $0 $0 ITEM 30: LOCATION OF ACCOUNTS AND RECORDS All accounts, books and other documents required to be maintained by Section 31(a) of the 1940 Act and the rules under it relating to the securities described in and issued under this Registration Statement are maintained by the Depositor and located at: 909 Locust Street, Des Moines, Iowa 50309, 1475 Dunwoody Drive, West Chester, PA 19380 and at 5780 Powers Ferry Road, N.W., Atlanta, GA 30327-4390. ITEM 31: MANAGEMENT SERVICES None. ITEM 32: UNDERTAKINGS (a) Registrant hereby undertakes to file a post-effective amendment to this registration statement as frequently as it is necessary to ensure that the audited financial statements in the registration statement are never more than 16 months old so long as payments under the variable annuity contracts may be accepted; (b) Registrant hereby undertakes to include either (1) as part of any application to purchase a contract offered by the prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a post card or similar written communication affixed to or included in the prospectus that the applicant can remove to send for a Statement of Additional Information; and (c) Registrant hereby undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request. REPRESENTATIONS 1. The account meets the definition of a “separate account” under federal securities laws. 2. Voya Insurance and Annuity Company hereby represents that the fees and charges deducted under the Contract described in the Prospectus, in the aggregate, are reasonable in relation to the services rendered, the expenses to be incurred and the risks assumed by the Company. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Voya Insurance and Annuity Company, Separate Account EQ, certifies that it meets all the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment No. 17 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Windsor, State of Connecticut, on the 18 th day of December 2014. SEPARATE ACCOUNTEQ (Registrant) By: VOYA INSURANCE AND ANNUITY COMPANY (Depositor) By: Michael S. Smith * Michael S. Smith President and Director (principal executive officer) By: /s/ J. Neil McMurdie J. Neil McMurdie as Attorney-in-Fact As required by the Securities Act of 1933, this Post-Effective Amendment No. 17 to the Registration Statement has been signed by the following persons in the capacities indicated on December 18, 2014. Signatures Titles Michael S. Smith * President and Director Michael S. Smith (principal executive officer) Steven T. Pierson * Senior Vice President and Chief Accounting Officer Steven T. Pierson David P. Wiland * Senior Vice President and Chief Financial Officer David P. Wiland Ewout L. Steenbergen * Director Ewout L. Steenbergen Chetlur S. Ragavan * Director Chetlur S. Ragavan Alain M. Karaoglan* Director Alain M. Karaoglan Rodney O. Martin * Director Rodney O. Martin By: /s/ J. Neil McMurdie J. Neil McMurdie as Attorney-in-Fact *Executed by J. Neil McMurdie on behalf of those indicated pursuant to Powers of Attorney. EXHIBIT INDEX ITEM EXHIBIT PAGE # 24(b)(9) Opinion and Consent of Counsel EX-99.B9 24(b)(10) Consent of Independent Registered Public Accounting Firm EX-99.B10 24(b)(13) Powers of Attorney EX-99.B13
